     Case 3:19-cv-00688-JAG Document 12 Filed 10/09/19 Page 1 of 3 PageID# 203



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

JOE ALEXANDER

         Plaintiff,

v.                                                            Case No. 3:19-cv-00688-JAG

DIET MADISON AVENUE, et al.,

         Defendants.

         PROPOSED INTERVENORS’ MOTION FOR PROVISIONAL SEALING,
             OR IN THE ALTERNATIVE, FOR EXPEDITED HEARING

         Proposed Intervenors, The Interpublic Group of Companies, Inc. (“IPG”) and The Martin

Agency (“Martin”) (collectively, “Proposed Intervenors”), by counsel, pursuant to Rules 5 and 7

of the Local Civil Rules for the United States District Court for the Eastern District of Virginia,

hereby move for an order sealing, on a provisional basis, the information that is the subject of

Proposed Intervenors’ Motion For Leave To Intervene, To Seal Confidential Information and For

Protective Order [Dk. No. 5] (“Motion To Seal”). In the alternative, Proposed Intervenors request

the entry of an order establishing an expedited briefing schedule and hearing on the Motion To

Seal. The grounds for Proposed Intervenors’ motion are set forth more fully in the supporting

memorandum filed contemporaneously herewith.

         WHEREFORE, Proposed Intervenors respectfully request that their motion be granted;

that the Court enter an order provisionally sealing the information that is the subject of the Motion

To Seal, or in the alternative, establishing the briefing schedule and an expedited hearing as set

forth in Proposed Intervenors’ supporting memorandum; and that the Court award any additional

relief it deems fair and just.
  Case 3:19-cv-00688-JAG Document 12 Filed 10/09/19 Page 2 of 3 PageID# 204



Date: October 9, 2019.                         Respectfully submitted,

                                               THE INTERPUBLIC GROUP OF
                                               COMPANIES, INC.
                                               and
                                               THE MARTIN AGENCY

                                               By Counsel

/s/ David B. Lacy
David B. Lacy (VSB #71177)
Lauren E. Fisher White (VSB #80360)
CHRISTIAN & BARTON, LLP
909 East Main Street, Suite 1200
Richmond, Virginia 23219-3095
Tel.: (804) 697-4100
Fax: (804) 697-4112
dlacy@cblaw.com
lfwhite@cblaw.com

Maura J. Wogan*
Nicole Bergstrom*
FRANKFURT KURNIT KLEIN & SELZ, PC
28 Liberty Street
New York, New York 10005
Telephone: (212) 980-0120
Facsimile: (212) 593-9175
mwogan@fkks.com
nbergstrom@fkks.com
* pro hac vice admission pending

Counsel for Proposed Intervenors
The Interpublic Group of Companies, Inc.
and The Martin Agency




                                           2
  Case 3:19-cv-00688-JAG Document 12 Filed 10/09/19 Page 3 of 3 PageID# 205



                                     CERTIFICATE OF SERVICE

           I hereby certify that on the 9th day of October, 2019, I will electronically file a copy of the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the registered participants as identified on the NEF to receive electronic

service, including:

                  Steven S. Biss (VSB #32972)
                  300 West Main Street, Suite 102
                  Charlottesville, Virginia 22903
                  Telephone:     (804) 501-8272
                  Facsimile:     (202) 318-4098
                  Email:         stevenbiss@earthlink.net

                  Counsel for Plaintiff Joe Alexander


                                                  /s/ David B. Lacy
                                                  David B. Lacy (VSB #71177)
                                                  CHRISTIAN & BARTON, LLP
                                                  909 East Main Street, Suite 1200
                                                  Richmond, Virginia 23219-3095
                                                  Tel.: (804) 697-4100
                                                  Fax: (804) 697-4112
                                                  dlacy@cblaw.com




#2541398




                                                     3
